IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LOLA SIMS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4251

U.S. BANK, NATIONAL
ASSOCIATION, AS TRUSTEE
FOR THE
CERTIFICATEHOLDERS OF
THE SARM 2005-16XS TRUST
FUND,

      Appellee.

_____________________________/

Opinion filed May 5, 2016.

An appeal from the Circuit Court for Okaloosa County.
Keith Brace, Judge.

Parker B. Smith, Destin, for Appellant.

Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of Akerman
LLP, Fort Lauderdale, and Celia C. Falzone of Akerman LLP, Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.